Citation Nr: 0208353	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  93-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to January 
1991. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in August 1995, June 1997 and June 1999.  


FINDINGS OF FACT

1.  The veteran failed to report for multiple VA 
examinations, most recently in July 2000.  

2.  A current bilateral knee disability has not been shown by 
the evidence of record.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.655 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the November 1992 Statement of the Case (SOC) 
and April 1993, October 1998 and November 1999 Supplemental 
Statements of the Case (SSOC), the veteran and his 
representative were provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claim on appeal.  The SOC and subsequent SSOCs also 
notified the veteran of the pertinent laws and regulations, 
as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The record includes the 
veteran's service medical records as well as a report of VA 
examination in March 1992 and a December 1992 private 
physician's statement.  The Board notes that the RO has 
attempted to complete the detailed development ordered in the 
original August 1995 Board remand.  A review of the record 
reveals that there has been some confusion regarding the 
veteran's correct mailing address.  In a report of contact 
dated in February 2000, the veteran's representative reported 
calling the telephone number of record for the veteran and 
being told that his current address was [redacted] in Chicago, 
Illinois.  It was noted that he had no telephone number.  A 
letter dated in February 2000 was sent to the veteran at the 
[redacted] address requesting identifying information 
concerning his health care providers; however, he failed to 
reply.  He also failed to report for a VA examination 
scheduled in July 2000 following written notification to the 
[redacted] address.  The Board notes that the veteran did not 
reply to prior development request letters sent to an address 
on [redacted] in Cicero, Illinois and failed to attend VA 
examinations scheduled in May 1998 and November 1999.  The 
record does not indicate that any correspondence sent to 
either the [redacted] or [redacted] addresses was returned as 
undeliverable.  The duty to assist in the development and the 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 100 (1993).  The Board finds nothing in the new 
legislation indicating an intent to relieve the claimant of 
any obligation to cooperate.

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

The enlistment examination in May 1990 is negative for any 
knee condition; clinical evaluation of the lower extremities 
was normal.  On July 25, 1990, the veteran was seen 
complaining of knee pain.  He reported a history of left knee 
trauma two years prior with pain off and on and three 
episodes since enlistment.  He complained of knee popping.  
Examination was essentially normal.  The assessment was left 
knee pain by history.  The remainder of the service medical 
records is negative for a knee condition.  

The veteran was afforded a VA compensation and pension 
examination in March 1992.  He reported that while in the 
Marines he was obliged to march along mountain paths carrying 
a pack.  This caused pain in his feet and to a lesser extent, 
in his knees.  He reported some aching in the knees after 
walking 6-7 blocks.  There was no history of swelling, 
deformity, instability or locking of his knees.  Physical 
examination revealed normal range of motion in the knees 
without discomfort, swelling, tenderness, deformity, or 
inflammation.  There was no diagnosis relative to the knees.  

In a December 1992 statement, Dr. A. C. reported seeing the 
veteran that day for complaint of reoccurring left and right 
knee pain with occasional right knee dislocation when 
stressed.  The physician indicated that the onset of these 
symptoms began occurring directly upon termination of basic 
training with the Marine Corps.  


Analysis

Initially, the Board observes that the veteran failed to 
appear for a VA examination that could have been 
determinative in this matter.  VA regulations provide that 
when a claimant fails to report for a scheduled medical 
examination in conjunction with an original compensation 
claim without good cause the determination shall be made 
based upon the evidence of record.  See 38 C.F.R. § 3.655.  
As this case involves an initial claim for compensation, the 
Board has reviewed the claim based on the evidence of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Upon review, the Board notes that the medical evidence is 
negative for a current bilateral knee disability.  Although 
Dr. A. C.'s December 1992 statement notes that the veteran's 
knee complaints began directly upon termination of basic 
training, there are no objective findings regarding the knees 
and no diagnosis.  Therefore, the Board finds that this 
report constitutes no more than a transcription of statements 
of medical history from a lay party, unenhanced by any 
findings, diagnoses or medical opinion as to etiology of any 
diagnosed disability by any party with medical expertise.  As 
such, the report from Dr. A.C.  does not rise to the level of 
competent medical evidence demonstrating a current disability 
and relating that disability to service.  In addition, the 
July 1990 service medical record only noted a diagnosis of 
left knee pain by history.  In the absence of a current 
bilateral knee disability, service connection is not 
warranted.  The case law is well settled on this point.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(a service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability).  Although the veteran, as a lay person, is 
competent under the law to testify about the symptoms that he 
has experienced or observed during or following service, he 
is not competent to diagnose a disability or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, the claim for service connection for a 
bilateral knee disability must be denied.  As noted above, 
the veteran has not responded to multiple letters requesting 
identifying information concerning his health care providers.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

